Citation Nr: 9902622	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-37 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the veterans service-
connected disorders of the left lower extremity.

2.  Entitlement to an increased evaluation for the veterans 
service-connected gunshot wound of the left heel with scars, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for the veterans 
service-connected pes planus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to an increased 
evaluation for his service-connected gunshot wound of the 
left heel with scars, evaluated as 10 percent disabling.  The 
rating decision also denied claims seeking secondary service 
connection for a low back disorder and a left knee disorder.  
The veteran submitted a notice of disagreement with that 
rating decision in July 1996.  In July 1996, he was provided 
with a statement of the case.  His substantive appeal was 
received in August 1996, perfecting his appeal as to those 
issues.

Also appealed was a March 1997 rating decision, which denied 
the veterans claim seeking entitlement to an increased 
evaluation for his service-connected pes planus, evaluated as 
10 percent disabling.  The rating decision also denied a 
claim seeking secondary service connection for a left ankle 
disorder.  The veteran submitted a notice of disagreement 
with that rating decision in March 1997.  In July 1997, he 
was provided with a statement of the case.  His substantive 
appeal was received in September 1997, perfecting his appeal 
as to those issues.

Subsequently, by a November 1997 rating decision, service 
connection was granted for osteoarthritis of the left knee 
and also the left ankle, and each was granted a 10 percent 
disability evaluation.  As the grant of service connection 
for the left knee and the left ankle constituted a grant of 
the benefit sought on appeal as to those two issues, the 
Board finds that those issues are no longer before it on 
appeal.  The Board further notes that the veteran did not 
submit any notice of disagreement with the assigned 
evaluations for either disorder.  Accordingly, no issue as to 
entitlement to increased evaluations for those two disorders 
is before the Board.

The Remand portion of this decision contains an explanation 
of further action required before the Board can adjudicate 
the issue of entitlement to service connection for a low back 
disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans claims has been obtained by the 
RO.

2.  On VA examination in June and July 1997, the veteran had 
subjective complaints of left ankle pain with ambulation, 
generally relieved by analgesics and rest; he also reported 
that the scar on his left heel did not give him any trouble 
or limit him in any way; and findings on VA examination 
indicated the veteran was status post gunshot wound to the 
left heel with no residual effects.

3.  On VA examination in September 1997, the veteran was 
diagnosed with moderate pes planus of the left foot; the 
medical record is entirely negative for evidence of either 
unilateral or bilateral severe pes planus manifested by 
objective medical evidence of marked deformity (pronation, 
abduction, etc.), with pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, greater than 10 
percent, for the veteran's service connected gunshot wound 
residuals of the left heel with scars are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a Diagnostic Code 5284 (1998).

2.  The criteria for an increased rating, greater than 10 
percent, for the veteran's service connected pes planus are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the veterans service medical records reveals that 
he had an unremarkable enlistment examination in September 
1942.  His feet were reported as normal.  He experienced a 
self-inflicted gunshot wound to the left heel in November 
1944 as a result of the accidental discharge of a pistol 
while cleaning it.  The record indicates the bullet entered 
the left heel and exited on the plantar aspect laterally.  
There was an incomplete compound comminuted fracture of the 
left os calcis.  In December 1944, a physician opined that no 
residual disability would result from this gunshot wound.  An 
X-ray study report in December 1944 noted a small area of 
roughening on the posterior and lateral aspect of the os 
calcis, consistent with an incomplete fracture.  The bones 
otherwise were unremarkable.  On separation examination in 
October 1945, the veteran was diagnosed with third degree pes 
planus, symptomatic.  He was also diagnosed with a scar on 
the left heel from the gunshot wound which was reportedly 
painful in cold weather.  The service medical records were 
negative for any evidence of a muscle group injury as a 
result of the gunshot wound.

Based upon the above evidence, a March 1946 rating decision 
granted service connection for pes planus of the third 
degree, assigning a 10 percent disability evaluation.  
Service connection was also granted for the scar from the 
gunshot wound to the left heel, and a noncompensable 
disability evaluation was assigned.

Those evaluations remained in effect until December 1973, 
when a rating decision assigned a 10 percent disability 
evaluation for the veterans residuals of his gunshot wound 
to the left heel with scars.  It was noted, at that time, 
that the veteran had been treated for complaints of pain in 
the left ankle in October and November 1973.  On VA 
examination in December 1973, he had no complaints relative 
to his pes planus.  He walked without a limp and could heel-
and-toe walk, although with complaints of pain on heel-and-
toe walking.  Examination revealed bilateral flat feet with 
moderate pronation and some flattening of the longitudinal 
arches.  There was no abduction deformity and only mild 
prominence of the medial border.  The feet were flexible and 
there were no corns or callosities and no tenderness of the 
plantar fascia or tendo-Achilles.  There was a scarcely 
perceptible ¼-inch scar at the level of the lateral aspect of 
the insertion of the tendo-Achilles and a similarly difficult 
to discern scar on the lateral aspect of the plantar surface 
of the left heel.  The scars were not tender or adherent.  
There was full range of motion of the ankle, tarsal joints, 
and toes.  There was no deformity of the ankle or os calcis.  
There were complaints of some mild pain on the interior 
aspect of the ankle on forced plantar flexion.

VA medical records from March 1976 indicated the veteran had 
a ganglion cyst removed from the left ankle, but service 
connection was denied for that disorder by an October 1977 
rating decision, which determined the ganglion cyst disorder 
was unrelated to the veterans service-connected gunshot 
wound.

The veterans current claim seeking an increased evaluation 
for his gunshot wound of the left heel with scars was 
received in September 1995.

Received in October 1995 were the veterans VA medical 
records, indicating treatment from October 1994 to October 
1995.  These records indicated the veteran was treated for an 
aching left foot in November 1994 and again in July 1995.  It 
was noted, in May 1995, that the veteran had declined any 
further surgery on the left heel.  The remainder of the 
treatment records pertained to unrelated disorders.

The veteran underwent a VA examination in November 1995, and 
reported having pain in his left heel.  He stated he took 
aspirin, which seemed to relieve his symptoms.  Examination 
of the left foot and ankle failed to reveal any residual scar 
related to the gunshot wound.  The examiner commented that 
the scars had obviously faded.  There was a 50 percent 
restriction of dorsiflexion and plantar flexion of the left 
foot compared to the right.  Examination of the longitudinal 
arch of each foot revealed pes planus with pronation to a 
moderate degree.

Subsequently received were additional VA medical records 
indicating outpatient treatment of the veteran spanning from 
January 1995 to April 1997.  In September 1996, the veteran 
complained of left foot pain when on his feet for too long.  
The remainder of the treatment records pertained to unrelated 
disorders.

The veteran underwent another VA examination in June 1997.  
On examination, he reported recurrent left ankle pain with 
ambulation, generally relieved by the intake of analgesics 
and rest.  X-ray study of the left foot revealed degenerative 
joint disease of the talonavicular joint with subchondral 
sclerosis.  On examination, pes planus valgus was noted 
bilaterally, more so on the left.  Left ankle dorsiflexion 
lacked 5 degrees to neutral, and there was 35 degrees of 
plantar flexion with pain on palpation of the talonavicular 
joint.  It was noted that the veteran returned in July 1997 
for evaluation of gunshot wound scars.  He reported that the 
scar on his left heel did not give him any trouble or limit 
him in any way.  It was noted that, at times, he wore a 
raised heel in his left shoe as the area sometimes rubbed on 
the rim of his shoe.  The impression was of status post 
gunshot wound to the left heel with no residual effects.

On another VA examination in September 1997, examination 
revealed moderate pes planus of the left foot.  Range of 
motion of the left foot showed supination and pronation of 
the left foot to be nil.  Dorsiflexion was 5 degrees and 
plantar flexion was 10 degrees.  The examiner further opined 
that the veterans osteoarthritis of the left ankle was 
directly due to his service-connected pes planus.

II.  Analysis

Regarding his service-connected gunshot wound of the left 
heel with scars, the veteran contends that he can no longer 
bend his left ankle or put any weight on it.  The veteran 
further contends that he experiences constant pain in his 
left foot.  Therefore, the veteran and his representative 
argue, in essence, that increased evaluations are warranted 
for both his service-connected gunshot wound of the left heel 
with scars and also his pes planus.

The Board finds the veterans claims for increased 
evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court of Veterans Appeals has 
held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veterans ability to engage in ordinary activities, including 
employment, and the effect of pain upon those functional 
abilities.  38 C.F.R. § 4.10.

38 C.F.R. § 4.40 provides that functional loss of a part of 
the musculoskeletal system, due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion, may present a basis for 
the assignment of a disability rating, as a part which 
becomes painful on use must be regarded as seriously 
disabled.  Further, when rating disabilities of the joints, 
as in this case, inquiry will be directed to weakened 
movement, excess fatigability, in-coordination, and pain on 
movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating the veterans requests for increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VAs Schedule for Rating Disabilities.

a.  Gunshot Wound of the Left Heel with Scars

Regarding first the veterans service-connected gunshot wound 
of the left heel with scars, the disorder has been evaluated 
under Diagnostic Code 5284, which pertains to foot injuries.  
In accordance with that Diagnostic Code, a rating of 10 
percent is assigned for disabilities of the feet which are 
moderate.  To warrant a 20 percent evaluation, the next 
higher level of rating, it is required that there be evidence 
showing that the disability is moderately severe.  A showing 
of severe disability warrants a 30 percent rating.

Applying this Diagnostic Code to the veterans gunshot wound 
of the left heel with scars, the Board notes that the 
veterans primary complaint is of foot pain.  For example, on 
most recent VA examination in June and July 1997, the veteran 
had subjective complaints of left ankle pain with ambulation.  
However, he also reported that his pain was generally 
relieved by analgesics and rest.  Furthermore, as to the scar 
on his left heel, he reported that this scar did not give him 
any trouble or limit him in any way.  Findings on that 
examination indicated the veteran was having no residual 
effect of his gunshot wound of the left heel with scars.

The Board finds that, to the extent the veteran occasionally 
experiences pain as a result of his gunshot wound of the left 
heel with scars, that is adequately compensated by the 
currently assigned 10 percent disability evaluation.  The 
medical record, as demonstrated by the veterans complaints, 
as well as by recent examination findings, does not 
demonstrate additional residuals to warrant an increased 
evaluation under Diagnostic Code 5284.  While we appreciate 
the veterans sincere belief in the merits of his claim, the 
actual objective findings do not support a finding that the 
disability is moderately severe such that the assignment of 
an increased evaluation is warranted.  The Board finds that 
the preponderance of the evidence is against the veterans 
claim and, therefore, an increased rating for the veteran's 
gunshot wound of the left heel with scars is not warranted at 
this time.

In this regard, the Board also notes that the veterans 
gunshot wound of the left heel with scars could also be 
evaluated under other Diagnostic Codes.  For example, the 
Board notes that the Schedule for Rating Disabilities also 
provides a 10 percent evaluation for superficial scars which 
are poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1998).  Scars may also 
be evaluated on the basis of any related limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1998).  It is primarily on 
this basis that the veterans disorder has been evaluated 
under Diagnostic Code 5284, as discussed hereinabove.  
However, the veteran's scars are not shown by the medical 
record to be poorly healed, ulcerated, tender, or painful.  
Indeed, on VA examination in November 1995, the examiner 
commented that the scars had faded so as to be barely 
perceptible.  Thus, an increased evaluation would also not be 
warranted under these Diagnostic Codes.  Furthermore, to the 
extent that that there is pain in the area of the veterans 
scars, the rating assigned under Diagnostic Code 5284 is 
based on pain in the same area.  Therefore, to assign a 
separate rating for a painful scar, even if it were clearly 
shown, would amount to pyramiding.  38 C.F.R. § 4.14.  In 
addition, no functional limitation has been attributed to the 
scar.  The Court of Veterans Appeals has held that the Board 
must address pyramiding in this type of case, and provide an 
explanation of its application to the particular facts 
presented.  Fanning v. Brown, 4 Vet.App. 225, 231 (1993).  
Having done so, the Board concludes that neither a separate 
evaluation for the scar nor an increased rating based on the 
scar is warranted under 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.

The Board has also considered the application of 38 C.F.R. 
§ 4.73 and the Diagnostic Codes thereunder which apply to 
muscle group injuries.  However, the Board notes that these 
Diagnostic Codes are not for application to the veterans 
claim, as his original gunshot wound effected only the left 
heel and did not result in any muscle group injury.

Finally, the Board notes that, to the extent that the veteran 
has complained about the limitation of motion of his left 
ankle, service connection for osteoarthritis of the left 
ankle was granted by a November 1997 rating decision, and a 
10 percent disability evaluation was assigned for that 
disorder.  If the veteran wishes to seek an increased 
evaluation for the residuals of his service-connected 
osteoarthritis of the left ankle, he may so notify the RO.  
However, to date, there is no such claim before the Board.  
Accordingly, the Board need not further address the residuals 
of the veterans osteoarthritis of the left ankle, which is a 
service-connected disorder separate and distinct from his 
gunshot wound of the left heel with scars.

At this point, the Board also acknowledges that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 regarding functional 
loss due to pain, weakness, fatigue, etc., should be 
considered to the extent that the diagnostic criteria are 
based on limitation of motion.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  However, the Board notes that, to the 
extent that the veteran has demonstrated limitation of motion 
of the left ankle, the medical record clearly demonstrates 
that such limitation of motion is in relation to his service-
connected osteoarthritis of the left ankle, which, as noted 
above, is not currently before the Board.  There is no 
medical evidence to demonstrate that any limitation of motion 
has resulted from the veterans service-connected gunshot 
wound of the left heel with scars.  There is no observation 
or corroboration of a medical examiner that there is 
functional limitation due to pain, nor is there other 
evidence of painful motion or objective pathology as a result 
of the gunshot wound of the left heel with scars.

Therefore, upon consideration of functional loss and pain as 
reported by the veteran, the Board is unable to grant an 
increased evaluation, as those subjective complaints stand 
alone without any objective corroboration of pain or 
functional impairment.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Board also notes, once again, that to assign an increased 
evaluation under Diagnostic Code 5284 for limitation of 
motion of the left ankle, when the veterans limitation of 
motion of the left ankle is already being compensated under 
the evaluation assigned for his osteoarthritis of the left 
ankle, would amount to pyramiding.  38 C.F.R. § 4.14.

b.  Pes Planus

Regarding the veteran's service-connected pes planus, the 
disorder is currently evaluated under the provisions of 
Diagnostic Code 5276 pertaining to acquired flatfoot, which 
assigns a zero percent evaluation for mild symptoms relieved 
by built-up shoe or arch support, and a 10 percent rating for 
moderate, bilateral or unilateral, pes planus, manifested by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  Severe pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 30 percent where 
there is bilateral involvement, and 20 percent for unilateral 
symptoms.  Where the evidence demonstrates pronounced 
symptoms, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, a 50 percent 
evaluation is for assignment where symptoms are bilateral and 
a 30 percent rating is assigned for unilateral symptoms.

On application of the schedular criteria to the current 
medical evidence, the Board notes that neither the September 
1997 VA examination findings nor the prior medical records 
reflect severe pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities, which are the criteria for a 30 
percent rating for bilateral pes planus and a 20 percent 
rating for unilateral pes planus.  The September 1997 VA 
examination findings do not reflect marked deformity, either 
pronation or abduction.  Rather, the examiner simply 
diagnosed moderate pes planus of the left foot.  Likewise, 
prior VA examinations in June 1997 and November 1995 also 
noted pes planus of a moderate degree.  The Board further 
notes that there is no evidence of calluses or swelling of 
the feet.  Furthermore, although the veteran has subjective 
complaints of foot pain, as noted above, these complaints 
appear to be primarily related to his osteoarthritis of the 
ankle and, to the extent that they are related to his 
service-connected pes planus, they are adequately compensated 
for by the currently assigned 10 percent disability 
evaluation.

In conclusion, after careful evidentiary evaluation, the 
Board finds that the medical evidence more nearly 
approximates the criteria of moderate symptoms, supporting 
the 10 percent rating which is currently in effect for the 
veteran's service-connected pes planus.  The preponderance of 
the evidence is against the assignment of an increased 
rating.

c.  Summary

As to all the veterans increased evaluation claims, the 
Board has carefully considered his contentions.  The Board 
notes that the veteran complains of constant pain regarding 
his feet.  In this regard, the Board notes that the veteran 
has sought medical treatment on only limited occasions and, 
by his own reported history, his pain is well controlled by 
analgesics and rest.  Thus, the Board finds that the 
evidentiary record does not support the veterans complaints 
of continuous pain as a result of either his gunshot wound of 
the left heel with scars or pes planus.  The Board finds 
that, to the extent the veteran has demonstrated, through his 
contentions, symptomatology such as pain in his left foot, 
that impairment is fully compensated by the assignment of 10 
percent disability evaluation for both his gunshot wound of 
the left heel with scars and his pes planus.  The Board also 
notes that, to whatever extent the veteran may be offering 
his own medical opinion and diagnosis as to his condition, 
the record does not indicate that he has any professional 
medical expertise.  See Routen v. Brown, 10 Vet.App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge), affd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

In reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1998), but does not find the evidence is of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is against the veterans claims 
for increased evaluations for his gunshot wound of the left 
heel with scars and his pes planus.  Finally, consideration 
has been given to the impact of the veteran's pain on his 
service-connected disability evaluations, as required by 
DeLuca v. Brown,supra.

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claims.  The veteran 
has not informed VA of the existence of any available 
evidence or further relevant records that exist.  Indeed, on 
several occasions, the veteran reported to the RO that all 
his treatment had been through VA and all such treatment 
records were subsequently obtained.  The Board therefore 
finds that no further action is warranted relative to the 
development of the appellant's claims, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Entitlement to an increased evaluation for the veterans 
service-connected gunshot wound of the left heel with scars, 
greater than the currently assigned 10 percent evaluation, is 
denied.

Entitlement to an increased evaluation for the veterans 
service-connected pes planus, greater than the currently 
assigned 10 percent evaluation, is denied.





REMAND

Regarding the veterans claim of entitlement to service 
connection for a low back disorder, claimed as secondary to 
his service-connected disorders of the left lower extremity, 
the Board notes that the veteran underwent a VA examination 
in June 1997 which diagnosed a chronic low back strain 
secondary to degenerative joint disease.  The examination 
opined that the low back pain etiology was secondary to that 
aging process, obesity, postural defects, and a sedentary 
life style.

Although this June 1997 examination seemingly does not 
support the veterans claim seeking service connection, the 
Board notes that it is unclear what the examiner was 
referring to when he noted postural defects.  The Board 
further notes that, at the time of the June 1997 examination, 
service connection was in effect for the veterans pes planus 
and for his gunshot wound to the left heel with scars, but 
not for any other aspects of his left lower extremity.  
However, subsequently, by a November 1997 rating decision, 
service connection was also granted for osteoarthritis of the 
left knee and the left ankle.

In this regard, the Board notes that the veteran and his 
representative have argued that the veterans claimed back 
disorder is secondary to the deterioration of his entire left 
lower extremity.  Thus, they argue that the grant of service 
connection for the left knee and left ankle further supports 
their claim.  They have further argued that service 
connection should be granted based on the opinion of the June 
1997 examination that the veterans back disorder was due to 
postural defects, which they argue refers to the 
veterans service-connected disorders of the left lower 
extremity.

The Board notes that the VA duty to assist includes obtaining 
medical records and conducting medical examinations where 
indicated by the facts and circumstances of individual cases.  
See Murphy v. Derwinski, 1 Vet.App. 78 (1990); Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  Given that the previous 
examination was somewhat ambiguous in its reference to 
postural defects, and given the subsequent granting of 
service connection for the left ankle and left knee, which 
clearly were not considered by the previous VA examination, 
the Board finds that the previous examination of the veteran 
is inadequate for purposes of determining the etiology of his 
claimed low back disorder.  Accordingly, this claim must be 
remanded for another examination.  See 38 C.F.R. §§ 4.2, 19.9 
(1998).

The Board finds that the veteran should be scheduled for a 
new examination to opine as to the question of whether the 
veteran's claimed low back disorder was, more likely than 
not, caused or aggravated by his other service-connected 
disorders.  Under these circumstances, all pertinent medical 
records should be obtained and the veteran should be 
scheduled for a VA orthopedic examination, to determine the 
etiology of his claimed low back disorder and whether it is 
etiologically linked to his current service-connected 
disabilities.  See Allen v. Brown, 7 Vet.App. 439 (1995).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The RO should obtain the names and addresses 
of all medical care providers (VA or non-VA) who 
have recently treated the veteran for his service-
connected disorders of the left lower extremity, 
or his claimed low back disorder.  The RO should 
request the veteran to furnish signed 
authorizations for release to VA of private 
medical records in connection with each non-VA 
source identified.  The RO should attempt to 
obtain any such private treatment records and any 
additional VA medical records, not already on 
file, which may exist and incorporate them into 
the claims folder.

2.  The RO should then schedule the veteran for a 
VA orthopedic examination to ascertain the nature 
and likely etiology of any claimed low back 
disability.  All indicated testing should be 
accomplished.  The examiner should be asked to 
express an opinion as to the medical probability 
that any currently demonstrated low back disorder 
is either etiologically related to or aggravated 
by a service-connected disorder, as claimed by the 
veteran.  The examiners findings should reflect a 
review of the entire historical record.  The 
claims folder, to include any records obtained 
pursuant to this remand, should be made available 
to the examiner for review prior to the 
examination.  Complete rationale for all opinions 
expressed should be provided.

3.  With regard to the instructions set forth 
above, the RO should inform the veteran of his 
obligation to cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination.  The RO 
should also inform the veteran that his failure to 
cooperate may result in adverse action pursuant to 
38 C.F.R. §§ 3.158, 3.655.

4.  After the development requested hereinabove 
has been completed, the RO should then consider 
whether the veteran is entitled to service 
connection for his claimed low back disorder, 
claimed as secondary to his service-connected 
disorders.  See Allen v. Brown, supra.  If the 
determination remains unfavorable to the veteran, 
the RO should furnish him and his representative 
with a supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

The purpose of the REMAND is to further develop the record.  
The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
